     Case 2:21-cv-00176-WBS-GGH Document 13 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH W. McGRAW,                                No. 2:21-cv-00176 WBS GGH P
12                     Petitioner,
13          v.                                         ORDER
14   CISNEROS, Warden,
15                     Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 24, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 12. Petitioner has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed June 24, 2021, are adopted in full;

28          2. Petitioner’s motion to stay (ECF No. 11) is DENIED as moot; and
                                                      1
     Case 2:21-cv-00176-WBS-GGH Document 13 Filed 07/29/21 Page 2 of 2


 1          3. This action is dismissed as a second or successive habeas corpus application without

 2   prejudice to its refiling with a copy of an order from the Ninth Circuit Court of Appeals

 3   authorizing petitioner to file a successive petition.

 4   Dated: July 29, 2021

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
